In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00315-CR
                           ____________________


                    RICHARD DEAN SNYDER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________           ______________

                   On Appeal from the 253rd District Court
                          Liberty County, Texas
                         Trial Cause No. CR29088
________________________________________________________           _____________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Richard Dean Snyder

pleaded guilty to theft of property valued in an amount of at least $1,500 but less

than $20,000. See Tex. Penal Code Ann. § 31.03(a), (e)(4)(A) (West Supp. 2014).1

The trial court found the evidence sufficient to find Snyder guilty, but the court


      1
       We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                        1
deferred further proceedings and placed Snyder on community supervision for four

years and assessed a $1,000 fine. The State subsequently filed a motion to revoke

Snyder’s unadjudicated community supervision. Snyder entered a plea of “not

true” to the alleged violations of the conditions of his community supervision.

After conducting an evidentiary hearing, the trial court found that Snyder violated

the conditions of his community supervision, found Snyder guilty of theft of

property, and assessed punishment at two years of confinement.

      Snyder’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record, and appellate counsel concludes the appeal is frivolous.

See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). On January 2, 2015, we granted an extension of time for

Snyder to file a pro se brief. We received no response from Snyder. We have

reviewed the appellate record, and we agree with counsel’s conclusion that no

arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).

      However, we note that in the section of the judgment entitled “Plea to

Motion to Adjudicate[,]” the judgment incorrectly recites that Snyder pleaded

“True[.]” This Court has the authority to reform the trial court’s judgments to

                                        2
correct clerical errors. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27 (Tex. Crim. App. 1993). We delete this language and substitute “Not True” in

its place. We affirm the trial court’s judgment as reformed. 2

      AFFIRMED AS REFORMED.

                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice


Submitted on April 6, 2015
Opinion Delivered April 8, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      2
        Snyder may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3